Citation Nr: 0736910	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-00 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
rating decisions of July 1966 and April 1967, which did not 
apply separate concurrent compensable evaluations for 
disfigurement of the right eye.

2.  Entitlement to an appropriate disability evaluation and 
effective date for disfigurement of the right eye.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which did not find CUE in the 
rating decision of July 1966 that did not assign a separate 
concurrent compensable evaluation for disfigurement of the 
right eye.

The veteran testified before the undersigned Veterans Law 
Judge in August 2004.  A transcript of the hearing is 
associated with the claims file.

This case was before the Board in February 2005, at which 
time the Board issued a decision denying a finding of CUE in 
the rating decisions of July 1966 and April 1967, which did 
not apply separate concurrent compensable evaluations for 
disfigurement of the right eye.

The veteran appealed the case to the U.S. Court of Appeals 
for Veterans Claims (hereinafter Court).  In June 2007, the 
Court issued a decision reversing the Board's February 2007 
decision and remanding it for the assignment of an 
appropriate disability rating and effective date for separate 
concurrent compensable evaluations for disfigurement of the 
right eye.

The issue of assignment of the appropriate disability 
evaluation and effective date for disfigurement of the right 
eye addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Court found CUE in the rating decisions of July 1966 and 
April 1967, which did not apply separate concurrent 
compensable evaluations for disfigurement of the right eye.


CONCLUSION OF LAW

The decisions of July 1966 and April 1967 which did not apply 
separate concurrent compensable evaluations for disfigurement 
of the right eye contain CUE.  38 U.S.C.A. § 5109(A) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Under the applicable law and regulations, previous 
determinations which are final and binding, including 
decisions regarding service connection, will be accepted as 
being correct in the absence of clear and unmistakable error. 
See 38 C.F.R. § 3.105(a).

An allegation of CUE is a collateral attack on a final 
decision by the RO or the Board.  See 38 U.S.C.A. § 5109A; 
Disabled American Veterans v. Gober, 234 F.3d 682, 696-98 
(Fed. Cir. 2000).  It is "a very specific and rare kind of 
error ... that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  38 C.F.R. § 20.1403 (2007); Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993). 

To establish CUE, the appellant must show (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  A mere 
disagreement with how the facts were weighted or evaluated is 
insufficient to substantiate an allegation of CUE.  Russell 
v. Principi, 3 Vet. App. 310-313-14 (1992) (en banc); Sondel 
v. West, 13 Vet. App. 213, 216 (1999).

In the present case, the Court found that at the time of the 
July 1966 and April 1967 RO rating decision, the record 
contained evidence:

that the (1) appellant's right cornea was 
opaque, his pupil was "really white," 
and neither the pupil nor the iris could 
be seen; (2) his accident resulted in 
"multiple lacerations" to the upper lid 
of his right eye, "early stages of  
phthesis," a "corneal scar," and 
"corneal degeneration," (3) his iris 
was "not visible, looks like lens going 
to limbus;" and (4) his lens was 
"completely dislocated" into the ocular 
chamber."

Forkner v. Nicholson, No. 05-1063, slip op. at 4 (U.S. Vet. 
App. June 26, 2007).

As such, the Court found that the uncontroverted medical 
evidence before the RO in 1966 and 1967, with the applicable 
regulation extant at the time, demonstrated the veteran's 
entitlement to a separate disability rating for disfigurement 
in 1966 because the evidence showed that he suffered from 
facial disfigurement as a result of his inservice eye injury.  
Moreover, the Court observed, it is clear from the record 
that if the 1966 RO had correctly applied the regulation 
extant at the time to the evidence then of record, it would 
have assigned the veteran a separate disability rating for 
disfigurement.  Id; see also 38 U.S.C.A. § 7261(a)(3)(A); 
38 C.F.R. § 20.1403; Sondell, supra.

Based on the foregoing, CUE is found in the decisions of July 
1966 and April 1967 which did not apply separate concurrent 
compensable evaluations for disfigurement of the right eye.


ORDER

The RO is directed to vacate its July 1966 and April 1967 
rating decisions, and any subsequent rating decisions, 
concerning the assignment of separate concurrent compensable 
evaluations for disfigurement of the right eye.  


REMAND

As noted above, the Court held that CUE existed in the July 
1966 and April 1967 rating decision which did not apply 
separate concurrent compensable evaluations for disfigurement 
of the right eye.

In accordance with the Court's holding, the RO must vacate 
its July 1966 and April 1967 rating decisions, and any 
subsequent rating decisions, concerning the assignment of 
separate concurrent compensable evaluations for disfigurement 
of the right eye.  

Remand is therefore necessary to afford the RO the 
opportunity to assign appropriate disability evaluations and 
an effective date for separate concurrent compensable 
evaluations for disfigurement of the right eye.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all 
appropriate notice and assistance required 
under VCAA.

2.  After undertaking any other development 
deemed essential in addition to that 
specified above, and in accordance with the 
Court's holding in Forkner, supra, assign 
appropriate disability evaluations and an 
effective date for separate concurrent 
compensable evaluations for disfigurement 
of the right eye, with application of all 
appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this remand.  If 
any decision remains adverse to the 
veteran, furnish him with a supplemental 
statement of the case and afford a 
reasonable period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


